*876OPINION.
Lansdon :
We have repeatedly held that depreciation is a physical fact that must be proved by evidence. In the instant case, we think the evidence proves a useful life of these assets of at least 20 years and we, therefore, approve the determination of the respondent on this point. The petitioner and respondent have stipulated that the equipment accounts were $88,001.69, $88,563.93, and $89,418.93 on the first day of January, 1918, 1919, and 1920, respectively. These amounts were used by respondent in computing depreciation for these several years, and, as to this action, there is no question.
Petitioner’s claim for the loss on account of the obsolescence of good will is disallowed under the decision of the court in Red Wing Malting Co. v. Willcuts, 15 Fed. (2d) 626, and the decisions of the Board in Manhattan Brewing Co., 6 B. T. A. 952; Olt Bros. Brewing Co., 6 B. T. A. 974; and Alfons Wile, 7 B. T. A. 165.
We find no authority in the Act for the deduction claimed by petitioner on account of gifts of alcoholic liquors made to his friends. Our decision on this item is, therefore, for the respondent.
Reviewed by the Board.

Judgment will be entered on 15 days’ notice, under Rule 50.